


110 HR 3893 IH: Connect America Now

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3893
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Allen (for
			 himself and Mr. Michaud) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To promote the deployment and adoption of
		  telecommunications services and information technologies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Connect America Now
			 Act.
		2.FindingsCongress finds the following:
			(1)The deployment and
			 adoption of broadband services and information technology has resulted in
			 enhanced economic development and public safety for communities across the
			 Nation, improved health care and educational opportunities, and a better
			 quality of life for all Americans.
			(2)Continued progress
			 in the deployment and adoption of broadband services is vital to ensuring that
			 our Nation remains competitive and continues to create business and job
			 growth.
			(3)The Federal
			 Government should also recognize and encourage complementary State efforts to
			 improve the quality and usefulness of data about broadband service and its
			 deployment and should encourage and support the partnership of the public and
			 private sectors in the continued growth of broadband services and information
			 technology for the residents and businesses of the Nation.
			3.Encouraging State
			 initiatives to improve broadband
			(a)PurposesThe
			 purposes of any grant under
			 subsection (b) are—
				(1)to ensure that all
			 citizens and businesses in a State have access to affordable, reliable
			 broadband service;
				(2)to achieve
			 improved technology literacy, increased computer ownership, and home broadband
			 use among such citizens and businesses;
				(3)to establish and
			 empower local grassroots technology teams in each State to plan for improved
			 technology use across multiple community sectors; and
				(4)to
			 establish and sustain an environment ripe for broadband services and
			 information technology investment.
				(b)Establishment of
			 State Broadband Data and Development Grant Program
				(1)In
			 generalThe Secretary of Commerce shall award grants, taking into
			 account the results of the peer review process under
			 subsection (d), to entities for the
			 development, implementation and support of statewide initiatives to identify
			 and track the availability and adoption of broadband services within each
			 State.
				(2)Competitive
			 basisAny grant under this subsection shall be awarded on a
			 competitive basis.
				(c)EligibilityTo
			 be eligible to receive a grant under
			 subsection (b), an eligible entity
			 shall—
				(1)submit an
			 application to the Secretary of Commerce, at such time, in such manner, and
			 containing such information as the Secretary may require; and
				(2)contribute
			 matching non-Federal funds in an amount equal to not less than 20 percent of
			 the total amount of the grant.
				(d)Peer
			 Review
				(1)In
			 generalThe Secretary shall by regulation require appropriate
			 technical and scientific peer review of applications made for grants under this
			 section.
				(2)Review
			 proceduresThe regulations required under
			 paragraph (1) shall require that any
			 technical and scientific peer review group—
					(A)be provided a
			 written description of the grant to be reviewed;
					(B)provide the results
			 of any review by such group to the Secretary of Commerce; and
					(C)certify that such
			 group will enter into voluntary nondisclosure agreements as necessary to
			 prevent the unauthorized disclosure of confidential and propriety information
			 provided by broadband service providers in connection with projects funded by
			 any such grant.
					(e)Use of
			 FundsA grant awarded to an eligible entity under
			 subsection (b) shall be used to the maximum
			 extent possible—
				(1)to
			 provide a baseline assessment of broadband service deployment in each
			 State;
				(2)to identify and
			 track—
					(A)areas in each
			 State that have low levels of broadband service deployment;
					(B)the rate at which
			 residential and business adopt broadband service and other related information
			 technology services; and
					(C)possible suppliers
			 of such services;
					(3)to identify
			 barriers to the adoption by individuals and businesses of broadband service and
			 related information technology services, including whether or not—
					(A)the demand for
			 such services is absent; and
					(B)the supply for
			 such services is capable of meeting the demand for such services;
					(4)to create and
			 facilitate, in each county or designated region in a State, a local technology
			 planning team—
					(A)with members
			 representing a cross section of the community, including representatives of
			 business, telecommunications labor organizations, elementary and secondary
			 education, health care, libraries, higher education, community-based
			 organizations, local government, tourism, parks and recreation, and
			 agriculture; and
					(B)which
			 shall—
						(i)measure, against
			 relevant benchmarks, technology use across relevant community sectors;
						(ii)set
			 goals for improved technology use within each sector; and
						(iii)develop a
			 tactical business plan for achieving its goals, with specific recommendations
			 for online application development and demand creation;
						(5)to work
			 collaboratively with broadband service providers and information technology
			 companies to encourage deployment and use, especially in unserved and
			 underserved areas, through the use of local demand aggregation, mapping
			 analysis, and the creation of market intelligence to improve the business case
			 for providers to deploy;
				(6)to establish
			 programs to improve computer ownership and Internet access for unserved and
			 underserved populations;
				(7)to collect and
			 analyze detailed market data concerning the use and demand for broadband
			 service and related information technology services;
				(8)to facilitate
			 information exchange regarding the use and demand for broadband services
			 between public and private sectors; and
				(9)to
			 create within each State a geographic inventory map of broadband service, which
			 shall—
					(A)identify gaps in
			 such service through a method of geographic information system mapping of
			 service availability at the census block level; and
					(B)provide a baseline
			 assessment of statewide broadband deployment in terms of households with
			 high-speed availability.
					(f)Participation
			 LimitFor each State, an eligible entity may not receive a new
			 grant under this section to fund the activities described in
			 subsection (d) within such State if such
			 organization obtained prior grant awards under this section to fund the same
			 activities in that State in each of the previous 4 consecutive years.
			(g)ReportEach
			 recipient of a grant under
			 subsection (b) shall submit a report on the
			 use of the funds provided by the grant to the Secretary of Commerce.
			(h)DefinitionsIn
			 this section:
				(1)Eligible
			 entityThe term eligible entity means a nonprofit
			 organization or public sector entity that is selected by a State to work in
			 partnership with State agencies and private sector partners in identifying and
			 tracking the availability and adoption of broadband services within each
			 State.
				(2)Nonprofit
			 organizationThe term nonprofit organization means
			 an organization—
					(A)described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
			 under section 501(a) of such Code;
					(B)no part of the net
			 earnings of which inures to the benefit of any member, founder, contributor, or
			 individual;
					(C)that has an
			 established competency and proven record of working with public and private
			 sectors to accomplish widescale deployment and adoption of broadband services
			 and information technology; and
					(D)the board of
			 directors of which is not composed of a majority of individuals who are also
			 employed by, or otherwise associated with, any Federal, State, or local
			 government or any Federal, State, or local agency.
					(3)Broadband
			 serviceThe term broadband service means any service
			 that connects to the public Internet and that provides a data transmission-rate
			 equivalent to at least 200 kilobits per second, or any successor
			 transmission-rate established by the Federal Communications Commission, in at
			 least 1 direction.
				(i)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $40,000,000 for each of fiscal years 2008 through 2012.
			(j)No Regulatory
			 AuthorityNothing in this Act shall be construed as giving any
			 public or private entity established or affected by this Act any additional
			 regulatory jurisdiction or oversight authority over providers of broadband
			 services or information technology.
			
